DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenzi (WO 2017/037072).  Regarding claim 1, Kuenzi discloses a system comprising a container (corresponding to port 1) capable of storing a solution of spores; a container (corresponding to port 3); and a water source (corresponding to port 5); a syringe pump comprising a tank (6); a heater (see page 21, line 1); an adjustable valve (8) capable of controllably opening and closing a first, second and third channels from the tank to the two containers and the source (see Fig. 14); and a controller (10) capable of controlling a sequence of operations among the valve and syringe pump.  Regarding claim 2, position sensor (24) is disclosed. Regarding claim 3, the adjustable valve is rotary (see page 9, lines 3-20).  Regarding claims 8-15, recitation of mental intentions of what intended activities are “based at least in part on” such as plants, animals and humans which are not required elements of the claimed system fail to further structurally limit the claimed system.  Regarding claims 17-19, from the disclosure on page 21 of incubating for 10 minutes at 37 degrees C, the capability to heat at an elevated temperature for a predefined period of time is disclosed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi (WO 2017/037072).  The system of Kuenzi was discussed above.  Regarding claim 4, a linear piston (30) is taught by Kuenzi and therefore it would have been obvious to one of ordinary skill in the art for the valve to comprise a piston.  Regarding claim 5, the volume and flowrate values disclose by Kuenzi (see pages 20-22) would have suggested a flow meter to one of ordinary skill in the art.  Regarding claim 6, plunger (16) is taught as well as proximity sensor (24), rendering obvious the claimed combination of a plunger and proximity sensor.  Regarding claim 7, the numerical values for temperature, for example on page 21, would have suggested a thermocouple to one of ordinary skill in the art.  Regarding claim 16, a shaft (30) and plunger (16) are disclosed and it is considered that threads are a notoriously well known manner of coupling parts.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774